EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT, is entered into as of this 12th
day of August, 2010 by and between Pioneer Power Solutions, Inc. (the
“Company”), a Delaware corporation, 400 Kelby Street 9th Floor, Fort Lee, N.J.
07024 and Andrew Minkow, 60 West 13th Street #6F, New York, New York 10011 (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company; and
 
WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of such employment.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.           Term of Employment. The Company hereby agrees to employ the
Executive and the Executive hereby accepts employment, in accordance with the
terms and conditions set forth herein, for a term (the “Employment Term”)
commencing on the date hereof and terminating, unless otherwise terminated
earlier in accordance with Section 5 hereof, on August 12, 2013.
 
2.           Position and Responsibilities. During the Employment Term, the
Executive shall serve as Chief Financial Officer, Secretary, Treasurer and
Director of the Company, as Chief Financial Officer of Pioneer Wind Energy
Systems, Inc., and shall continue in his current capacity as a Vice President of
Jefferson Electric, Inc. The Executive shall report exclusively to the Chief
Executive Officer of the Company (the “Chief Executive Officer”). Upon the
commencement of the Employment Term and subject to approval by the Board of
Directors of the Company (the “Board”), such approval not to be unreasonably
withheld, the Company shall elect the Executive as a director on the Board. The
Executive shall have all of the duties, authorities, powers and responsibilities
commensurate with all of the duties, authorities, powers and responsibilities of
a chief financial officer. The Executive shall devote substantially all of his
business time, attention and energies to the performance of his duties
hereunder, provided that the foregoing shall not prevent the Executive from
participating in charitable, community or industry affairs, from managing his
and his family’s personal investments and future business activities, and from
serving on the boards of directors of not-for-profit companies to the extent any
of such activities do not interfere with the performance of his duties
hereunder.
 
3.           Compensation and Benefits. The Company shall pay and provide the
Executive the following:
 
3.1.           Base Salary. The Company shall pay the Executive a base salary
(the “Base Salary”) at an annual rate of not less than One Hundred Eighty
Thousand Dollars ($180,000) per year in accordance with the Company’s normal
payroll practices for senior executives. Base Salary shall be increased to Two
Hundred  Five Thousand Dollars ($205,000) and to Two Hundred Thirty Thousand
Dollars ($230,000) on the first and second anniversaries, respectively, of the
date hereof.  Once increased, Base Salary shall not be reduced and shall
thereafter, as increased, shall be the Base Salary hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2.           Annual Bonus. In addition to the Base Salary set forth in 3.1
above, the Executive shall be entitled to such bonus compensation as the Chief
Executive Officer may recommend for approval by the Board, which approval the
Board, or its designated committee, may determine from time to time in its sole
discretion, but not to exceed 50% of the Executive’s Base Salary (which
percentage may be increased in the discretion of the Board).
 
3.3.           Employee Stock Options. The Executive shall, to the extent
eligible, be entitled to participate at a level commensurate with his position
in the Company’s 2009 Stock Incentive Plan. Such participation shall commence
with an initial grant of 150,000 incentive stock options on the date hereof. The
initial grant of incentive stock options shall have an exercise price equivalent
to the last reported sales price for the Company’s common shares on the day
prior to the grant date and shall expire on August 12, 2020. The initial grant
of incentive stock options will vest over three years with one third vesting on
the first anniversary of the date of grant and one third vesting on each of the
second and third anniversaries of the date of grant.
 
3.4.           Employee Benefits. The Executive shall, to the extent eligible,
be entitled to participate at a level commensurate with his position in all
employee benefit, fringe benefit, welfare, retirement, savings and incentive
plans and programs generally provided by the Company or its subsidiaries to its
senior executives from time to time.
 
3.5.           Vacation. The Executive shall be entitled to paid vacation in
accordance with the standard written policies of the Company with regard to
vacations of senior executives, but in no event less than four (4) weeks per
calendar year (with proration for partial years).
 
4.           Expenses. Upon submission of appropriate documentation, the Company
shall pay, or reimburse, the Executive for all ordinary and necessary business
expenses (including, but not limited to, travel and entertainment expenses)
which the Executive incurs in connection with the performance of his duties
hereunder.
 
5.           Termination of Employment and the Employment Term. The Executive’s
employment with the Company and the Employment Term shall terminate upon the
occurrence of the first of the following events:
 
5.1.           Death. Automatically on the date of the Executive’s death.
 
5.2.           Disability. Upon thirty (30) days’ written notice by the Company
to the Executive of a termination due to Disability, provided such notice is
delivered during the period of Disability. “Disability” shall mean the inability
of the Executive, due to injury, illness, disease or bodily or mental infirmity,
to engage in the performance of his material duties hereunder for a period of
more than one hundred eighty (180) days in any twelve (12) month period.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.3.           For Cause. Immediately upon written notice by the Company to the
Executive of a termination for Cause, provided such notice is given within
ninety (90) days after the discovery by the Board of the Cause event and has
been approved by at least two-thirds of the directors then in office (other than
the Executive) at a meeting at which the Executive and his counsel had the right
to appear and address after receiving at least five (5) business days written
notice of the meeting and reasonable detail of the facts and circumstances
claimed to provide a basis for such termination. “Cause” shall mean: (i) an act
or acts of willful and material misrepresentation, fraud or willful dishonesty
(other than good faith expense account disputes) by the Executive which is
intended to result in his substantial personal enrichment at the expense of the
Company; (ii) any willful misconduct by the Executive with regard to the Company
that has a material adverse impact on the Company; (iii) any material, willful
and knowing violation by the Executive of any fiduciary duties owed by him to
the Company which has a material adverse impact on the Company; (iv) the
Executive’s conviction of, or pleading nolo contendere or guilty to, a felony
(other than (x) a traffic infraction or (y) vicarious liability solely as a
result of his position provided that the Executive did not have actual knowledge
of the actions or inactions creating the violation of the law or the Executive
relied in good faith on the advice of counsel with regard to the legality of
such action or inaction); or (v) any other material breach by the Executive of
this Agreement that is not cured by the Executive within twenty (20) days after
receipt by the Executive of a written notice from the Company of such breach
specifying the details thereof. No action or inaction should be deemed willful
if not demonstrably willful and if taken or not taken by the Executive in good
faith as not being adverse to the best interests of the Company. Reference in
this Section 5.3 to the Company shall also include direct and indirect
subsidiaries of the Company.
 
5.4.           Without Cause.  Upon sixty (60) days’ written notice by the
Company to the Executive of a termination Without Cause. “Without Cause” shall
mean any reason other than death of the Executive, Disability or Cause.  In the
event the Company terminates the Executive’s employment pursuant to this Section
5.4, the Company shall (a) continue to pay the Executive the Base Salary for the
remainder of the Employment Term, (b) continue to pay the Executive Annual
Bonuses based on the average bonus compensation (as a percentage of Base Salary)
paid historically to the Executive during the period prior to his termination
Without Cause (such payments becoming due and payable on calendar dates
consistent with the Company’s past practice), and (c) cause all stock options
awarded to the Executive to become immediately and fully vested.
 
6.            Non-Competition/Non-Solicitation.
 
6.1.           Non-Competition. The Executive agrees that during the Specified
Period (as defined below), the Executive shall not, directly or indirectly, be
engaged as a principal in any other business, activity or conduct which competes
with the business of the Company (or be an employee, consultant, director,
principal, shareholder or adviser of, or otherwise be affiliated with, any such
business, activity or conduct), provided that competition shall not include: (i)
holding five percent (5%) or less of an interest in the equity or debt of any
publicly traded company, (ii) engaging in any activity with the prior written
approval of the Board, or (iii) being involved only in a noncompeting portion of
a business which is in competition with the business of the Company (but only if
such non-competing portion of the business is conducted as a separate business
unit, and the Executive has no direct or indirect involvement with the
operations of the competing business unit (with the burden of so demonstrating
being on the Executive) and the foregoing shall not affect the Executive’s
obligations of confidentiality). For purposes of this Section 6, “Company” shall
mean the Company and its subsidiaries and affiliates. The “Specified Period”
means the earlier to occur of (w) August 12, 2013, (x) the date upon which the
Executive is terminated Without Cause, (y) the termination of the Executive’s
employment due to Disability or (z) the Executive’s voluntary termination of his
employment following a breach by the Company of this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
6.2.           Non-Solicitation. The Executive agrees that during the Specified
Period the Executive shall not, directly or indirectly, (i) solicit any
customer, client, supplier, or middleman of the Company or induce any customer,
client, supplier, or middleman of the Company to terminate, or otherwise to
cease, reduce, or diminish in any way its relationship with the Company or (ii)
solicit or induce, or attempt to solicit or induce, any non-clerical
employee(s), sales representative(s), agent(s), or consultant(s) of the Company
to terminate such person’s employment, representation or other association with
the Company for the purpose of affiliating with any entity with which the
Executive is associated.
 
6.3.           Confidentiality. The Executive specifically acknowledges that any
trade secrets or confidential business and technical information of the Company
or its vendors, suppliers or customers, whether reduced to writing, maintained
on any form of electronic media, or maintained in mind or memory and whether
compiled by the Executive or the Company (collectively, “Confidential
Information”), derives independent economic value from not being readily known
to or ascertainable by proper means by others; that reasonable efforts have been
made by the Company to maintain the secrecy of such information; that such
information is the sole property of the Company or its vendors, suppliers, or
customers and that any retention, use or disclosure of such information by the
Executive during the Employment Term (except in the course of performing duties
and obligations of employment with the Company) or any time after termination
thereof, shall constitute misappropriation of the trade secrets of the Company
or its vendors, suppliers, or customers, provided that Confidential Information
shall not include: (i) information that is at the time of disclosure public
knowledge or generally known within the industry; (ii) information deemed in
good faith by the Executive, while employed by the Company, desirable to
disclose in the course of performing the Executive’s duties; (iii) information
the disclosure of which the Executive in good faith deems necessary in defense
of the Executive’s rights provided such disclosure by the Executive is limited
to only disclose as necessary for such purpose; or (iv) information disclosed by
the Executive to comply with a court, or other lawful compulsory, order
compelling him to do so, provided the Executive gives the Company prompt notice
of the receipt of such order and the disclosure by the Executive is limited to
only disclosure necessary for such purpose.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
6.4.           Return of Property. Upon the termination of the Executive’s
employment or at any other time upon written request by the Company, the
Executive shall promptly deliver to the Company all records, files, memoranda,
designs, data, reports, drawings, plans, computer programs, software and other
documents (and all copies or reproductions of such materials in his possession
or control) belonging to the Company. Notwithstanding the foregoing, the
Executive may retain his rolodex, Microsoft Outlook Contacts file or similar
electronic file and similar phone directories (collectively, the “Rolodex”), to
the extent the Rolodex does not contain information other than name, address,
telephone number, e-mail address and similar information.
 
6.5.           Scope of Restrictions/Remedies. If, at the time of enforcement of
this Section 6, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. In the event of a material
breach or threatened material breach of this Section 6, the Company, in addition
to its other remedies at law or in equity, shall be entitled to injunctive or
other equitable relief in order to enforce or prevent any violations of the
provisions of this Section 6. The Company agrees that it will not assert to
enjoin or otherwise limit the Executive’s activities based on an argument of
inevitable disclosure of confidential information. Upon written request of the
Executive, the Company shall within thirty (30) days notify the Executive in
writing whether or not in good faith it believes that any proposed activities
would be in competition and, if it so determines that such activity is not in
competition or does not reply within thirty (30) days, the Company shall be
deemed to waive any right to treat such activities as competition under Section
6.1 hereof unless the facts are otherwise than as presented by the Executive or
there is a change thereafter in such activities.
 
7.           Indemnification/Liability Insurance. The Company shall concurrently
with the execution and delivery of this Agreement enter into an Indemnification
Agreement with the Executive (in substantially the same form attached as
Appendix A hereto). The Company shall cover the Executive under directors and
officers liability insurance both during and, while potential liability exists,
after the Employment Term in the same amount and to the same extent, if any, as
the Company covers its other officers and directors.
 
8.           Assignment. This Agreement may and shall be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of, any Successor
of the Company, and any such Successor shall be deemed substituted for all
purposes of the “Company” under the terms of this Agreement. “Successor” shall
mean any person, firm, corporation or business entity which at any time, whether
by merger, share exchange, purchase, or otherwise, acquires all or substantially
all of the assets of the Company. Notwithstanding such assignment, the Company
shall remain, with such Successor, jointly and severally liable for all its
obligations hereunder. Except as herein provided, this Agreement may not
otherwise be assigned by the Company. This Agreement is not assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, and
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die after a termination while any amounts payable to the
Executive hereunder remain outstanding, all such amounts, unless otherwise
provided herein, shall be paid to the Executive’s devisee, legatee, or other
designee or, in the absence of such designee, to the Executive’s estate.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
9.           Legal Remedies.
 
9.1.           Notices. All notices hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand, or one (1) day after
sending by express mail or other “overnight mail service,” or three (3) days
after sending by certified or registered mail, postage prepaid, return receipt
requested. Notice shall be sent as follows: if to the Executive, to the address
as listed in the Company’s records, and if to the Company, to the address set
forth on the first page of this Agreement, attention of Chief Executive Officer.
Either party may change the notice address by notice given as aforesaid.
 
9.2.           Arbitration. All disputes and controversies arising under or in
connection with this Agreement, other than the seeking of injunctive or other
equitable relief pursuant to Section 6 hereof, shall be settled exclusively by
arbitration in New York City, New York, or such other location agreed by the
parties hereto, in accordance with the rules for expedited resolution of
commercial disputes of the American Arbitration Association (“AAA”) then in
effect. The determination of the arbitrators shall be final and binding on the
parties. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction. All expenses of the AAA and the arbitrator shall be
borne as determined by the arbitrator.
 
10.           Miscellaneous.
 
10.1.           Entire Agreement. This Agreement supersedes any prior agreements
or understandings, oral or written, between the parties hereto with respect to
the subject matter hereof.
 
10.2.           Modification. This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended, nor any provision hereof
waived, except by mutual agreement of the parties in a written instrument
executed by the parties hereto or their legal representatives.
 
10.3.           Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
 
10.4.           Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
 
10.5.           Tax Withholding. The Company may withhold from any benefits
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
10.6.           Governing Law. The provisions of this Agreement shall be
construed and enforced in accordance with the laws of the state of New York,
without regard to any otherwise applicable principles of conflicts of laws.
 
[Signature page follows immediately]
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement,
as of the day and year first above written.
 

 
PIONEER POWER SOLUTIONS, INC.
         
 
By:
/s/ Nathan J. Mazurek       Name:  Nathan J. Mazurek       Title:  President and
Chief Executive Officer             EXECUTIVE           /s/ Andrew M. Minkow    
Andrew M. Minkow   

 
[Signature page to Employment Agreement]
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT is entered into as of this 12th day of August,
2010, by and between Pioneer Power Solutions, Inc., a Delaware corporation (the
"Company"), and Andrew M. Minkow ("Indemnitee").
 
RECITALS
 
A.           The Company is aware that because of the increased exposure to
litigation costs, talented and experienced persons are increasingly reluctant to
serve or continue serving as directors and officers of corporations unless they
are protected by comprehensive liability insurance and indemnification.
 
B.           The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate guidance
regarding the proper course of action.
 
C.           The Board of Directors of the Company (the "Board") has concluded
that, to retain and attract talented and experienced individuals to serve as
officers and directors of the Company and its subsidiaries and to encourage such
individuals to take the business risks necessary for the success of the Company
and its subsidiaries, the Company should contractually indemnify its officers
and directors, and the officers and directors of its subsidiaries, in connection
with claims against such officers and directors in connection with their
services to the Company and its subsidiaries, and has further concluded that the
failure to provide such contractual indemnification could be detrimental to the
Company, its subsidiaries and stockholders.
 
NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
 
1. Definitions.
 
(a)           Agent. "Agent" with respect to the Company means any person who is
or was a director, officer, employee or other agent of the Company or a
Subsidiary of the Company; or is or was serving at the request of, for the
convenience of, or to represent the interests of, the Company or a Subsidiary of
the Company as a director, officer, employee or agent of another entity or
enterprise; or was a director, officer, employee or agent of a predecessor
corporation of the Company or a Subsidiary of the Company, or was a director,
officer, employee or agent of another entity or enterprise at the request of,
for the convenience of, or to represent the interests of such predecessor
corporation.
 
(b)           Expenses. "Expenses" means all direct and indirect costs of any
type or nature whatsoever (including, without limitation, all attorneys' fees,
costs of investigation and related disbursements) incurred by the Indemnitee in
connection with the investigation, settlement, defense or appeal of a claim or
Proceeding covered hereby or establishing or enforcing a right to
indemnification under this Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(c)           Proceeding. "Proceeding" means any threatened, pending, or
completed claim, suit or action, whether civil, criminal, administrative,
investigative or otherwise.
 
(d)           Subsidiary. "Subsidiary" means any corporation or other entity of
which more than 10% of the outstanding voting securities or interests is owned
directly or indirectly by the Company, and one or more other Subsidiaries, taken
as a whole.
 
2.           Maintenance of Liability Insurance.
 
(a)           The Company hereby covenants and agrees with Indemnitee that,
subject to Section 2(b), the Company shall obtain and maintain in full force and
effect directors' and officers' liability insurance ("D&O Insurance") in
reasonable amounts as the Board of Directors shall determine from established
and reputable insurers, but no less than the amounts in effect upon initial
procurement of the D&O Insurance. In all policies of D&O Insurance, Indemnitee
shall be named as an insured.
 
(b)           Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that the premium costs for such insurance are (i) disproportionate to the
amount of coverage provided after giving effect to exclusions, and (ii)
substantially more burdensome to the Company than the premiums charged to the
Company for its initial D&O Insurance.
 
3.           Mandatory Indemnification. The Company shall defend, indemnify and
hold harmless Indemnitee:
 
(a)           Third Party Actions. If Indemnitee is a person who was or is a
party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company) by reason of the fact that Indemnitee
is or was or is claimed to be an Agent of the Company, or by reason of anything
done or not done by Indemnitee in any such capacity, against any and all
Expenses and liabilities of any type whatsoever (including, but not limited to,
legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) incurred by such person in connection with the investigation,
defense, settlement or appeal of such Proceeding, so long as Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or Proceeding, had no reasonable cause to believe such person's conduct
was unlawful.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(b)           Actions by or in the Right of the Company. If Indemnitee is a
person who was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Company by reason of the fact that he is or
was an Agent of the Company, or by reason of anything done or not done by him in
any such capacity, against any and all Expenses and liabilities or any type
whatsoever (including, but not limited to, legal fees, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) incurred by such
person in connection with the investigation, defense, settlement or appeal of
such Proceeding, so long as the Indemnitee acted in good faith and in a manner
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company; except that no indemnification under this subsection shall be
made, and Indemnitee shall repay all amounts previously advanced by the Company,
in respect of any claim, issue or matter for which such person is judged in a
final, non-appealable decision to be liable to the Company by a court of
competent jurisdiction, unless and only to the extent that the court in which
such Proceeding was brought shall determine that Indemnitee is fairly and
reasonably entitle to indemnity.
 
(c)           Actions Where Indemnitee Is Deceased. If Indemnitee is a person
who was or is a party or is threatened to be made a party to any Proceeding by
reason of the fact that he is or was an Agent of the Company, or by reason of
anything done or not done by him in any such capacity, and prior to, during the
pendency of, or after completion of, such Proceeding, the Indemnitee shall die,
then the Company shall defend, indemnify and hold harmless the estate, heirs and
legatees of the Indemnitee against any and all Expenses and liabilities incurred
by or for such persons or entities in connection with the investigation,
defense, settlement or appeal of such Proceeding on the same basis as provided
for the Indemnitee in Sections 3(a) and 3(b) above.
 
The Expenses and liabilities covered hereby shall be net of any payments by D&O
Insurance carriers or others.
 
4.           Partial Indemnification. If Indemnitee is found under Section 3, 7
or 10 hereof not to be entitled to indemnification for all of the Expenses and
liabilities relating to a Proceeding, the Company shall indemnify the Indemnitee
for any portion of such Expenses not specifically precluded by the operation of
such Section 3, 7 or 10.
 
5.           Mandatory Advancement of Expenses. Until a determination to the
contrary under Section 7 hereof is made, and unless the provisions of Section 10
apply, the Company shall advance all Expenses incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of any
Proceeding to which Indemnitee is a party or is threatened to be made a party
covered by the indemnification in Section 3 hereof. If required by law, as a
condition to such advances, Indemnitee shall, at the request of the Company,
undertake in a reasonable manner to repay such amounts advanced if it shall
ultimately be determined by a final order of a court that Indemnitee is not
entitled to be indemnified by the Company by the terms hereof or under
applicable law. Subject to Section 6 hereof, the advances to be made hereunder
shall be paid by the Company to Indemnitee within 20 days following delivery of
a written request by Indemnitee to the Company, which request shall be
accompanied by vouchers, invoices and similar evidence documenting the amounts
requested.
 
6.           Indemnification Procedures.
 
(a)           Promptly after receipt by Indemnitee of notice to him of the
commencement or threat of any Proceeding or claim covered hereby, Indemnitee
shall notify the Company of the commencement or threat thereof, provided that
any failure to so notify shall not relieve the Company of any of its obligations
hereunder, except to the extent that such failure or delay increases the
liability of the Company hereunder.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(b)           If, at the time of the receipt of a notice pursuant to Section
6(a) above, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the Proceeding or claim to its insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay all amounts
payable as a result of such Proceeding or claim in accordance with the terms of
such policies, and Indemnitee shall not take any action (by waiver, settlement
or otherwise) which would adversely affect the ability of the Company to obtain
payment from its insurers.
 
(c)           If the Company shall be obligated to pay the Expenses of
Indemnitee, the Company may (and shall if requested by Indemnitee in writing)
assume the defense of the Proceeding to which the Expenses relate, in which
event the Company shall deliver a notice of assumption to Indemnitee. Any
counsel employed by the Company in connection with the defense of such
Proceeding shall be subject to approval by Indemnitee, such approval not to be
unreasonably withheld or delayed. The Company will not be liable to Indemnitee
under this Agreement for any fees or expenses of counsel incurred by Indemnitee
after delivery of such notice of assumption with respect to such Proceeding;
provided; however, that if Indemnitee shall have provided the Company with an
opinion of counsel stating that there is a strong argument that a conflict of
interest exists between the Company and Indemnitee in the conduct of any such
defense, the fees and Expenses of Indemnitee's counsel shall be at the expense
of the Company. Notwithstanding the fact that the Company assumes the defense of
a Proceeding pursuant to the preceding sentence, Indemnitee shall have the right
to employ his or her own counsel in any such Proceeding at Indemnitee's expense.
 
7.           Determination of Right to Indemnification.
 
(a)           To the extent Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding, claim, issue or matter covered hereby,
Indemnitee need not repay any of the Expenses advanced in connection with the
investigation, defense or appeal of such Proceeding.
 
(b)           If Section 7(a) is inapplicable, the Company shall remain
obligated to indemnify Indemnitee, and Indemnitee need not repay Expenses
previously advanced, unless the Company, by motion before a court of competent
jurisdiction, obtains an order for preliminary or permanent relief suspending or
denying the obligation to advance or indemnify for Expenses.
 
(c)           Notwithstanding any other provision in this Agreement to the
contrary, the Company shall indemnify Indemnitee against all Expenses incurred
by Indemnitee in connection with any Proceeding under Section 7(b) and against
all Expenses incurred by Indemnitee in connection with any other Proceeding
between the Company and Indemnitee involving the interpretation or enforcement
of the rights of Indemnitee under this Agreement unless a court of competent
jurisdiction finds that the material claims and/or defenses of Indemnitee in any
such Proceeding were frivolous or made in bad faith.
 
 
A-4

--------------------------------------------------------------------------------

 
 
8.           Certificate of Incorporation and Bylaws. The Company agrees that
the Company's Certificate of Incorporation and Bylaws in effect on the date
hereof shall not be amended to reduce, limit, hinder or delay (i) the rights of
Indemnitee granted hereby, or (ii) the ability of the Company to indemnify
Indemnitee as required hereby.
 
9.           Witness Expenses. The Company agrees to compensate Indemnitee for
the reasonable value of his time spent, and to reimburse Indemnitee for all
Expenses (including attorneys' fees and travel costs) incurred by him, in
connection with being a witness, or if Indemnitee is threatened to be made a
witness, with respect to any Proceeding, by reason of his serving or having
served as an Agent of the Company.
 
10.           Exceptions. Notwithstanding any other provision hereunder to the
contrary, the Company shall not be obligated pursuant to the terms of this
Agreement:
 
(a)           Claims Initiated by Indemnitee. To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (other than Proceedings
brought to establish or enforce a right to indemnification under this Agreement
or the provisions of the Company's Certificate of Incorporation or Bylaws unless
a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee in such Proceeding were not made in good faith or
were frivolous).
 
(b)           Unauthorized Settlements. To indemnify Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding covered hereby
without the prior written consent of the Company to such settlement.
 
11.           Non-exclusivity. This Agreement is not the exclusive arrangement
between the Company and Indemnitee regarding the subject matter hereof and shall
not diminish or affect any other rights which Indemnitee may have under any
provision of law, the Company's Certificate of Incorporation or By-laws, under
other agreements, or otherwise.
 
12.           Continuation After Term. Indemnitee's rights hereunder shall
continue after the Indemnitee has ceased acting as a director or Agent of the
Company and the benefits hereof shall inure to the benefit of the heirs,
executors and administrators of Indemnitee.
 
13.           Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, provisions of the
Agreement shall not in any way be affected or impaired thereby, and to the
fullest extent possible, the provisions of this Agreement shall be construed or
altered by the court so as to remain enforceable and to provide Indemnitee with
as many of the benefits contemplated hereby as are permitted under law.
 
 
A-5

--------------------------------------------------------------------------------

 
 
14.           Counterparts, Modification and Waiver. This Agreement may be
signed in counterparts. This Agreement constitutes a separate agreement between
the Company and Indemnitee and may be supplemented or amended as to Indemnitee
only by a written instrument signed by the Company and Indemnitee, with such
amendment binding only the Company and Indemnitee. All waivers must be in a
written document signed by the party to be charged. No waiver of any of the
provisions of this Agreement shall be implied by the conduct of the parties. A
waiver of any right hereunder shall not constitute a waiver of any other right
hereunder.
 
15.           Notices. All notices, demands, consents, requests, approvals and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been properly given if hand delivered (effective upon
receipt or when refused), or if sent by a courier freight prepaid (effective
upon receipt or when refused), in the case of the Company, at the addresses
listed below, and in the case of Indemnitee, at Indemnitee's address of record
at the office of the Company, or to such other addresses as the parties may
notify each other in writing.
 
To Company:
Pioneer Power Solutions, Inc.
 
400 Kelby Street, 9th Floor
 
Fort Lee, NJ 07024
Attention: Chief Executive Officer
   
To Indemnitee:
At the Indemnitee's residence address and facsimile number on the records of the
Company from time to time.

 
16.           Evidence of Coverage. Upon request by Indemnitee, the Company
shall provide evidence of the liability insurance coverage required by this
Agreement. The Company shall promptly notify Indemnitee of any change in the
Company's D&O Insurance coverage.
 
17.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.
 
[Signature page follows immediately]
 
 
A-6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.
 

 
PIONEER POWER SOLUTIONS, INC.
         
 
By:
/s/ Nathan J. Mazurek       Name:  Nathan J. Mazurek       Title:  President and
Chief Executive Officer             EXECUTIVE           /s/ Andrew M. Minkow    
Andrew M. Minkow   

 
[Signature page to Indemnification Agreement]
 